     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 1 of 12



 1   Lise Witt
 2
     Arizona State Bar No. 013118
     LisaLaw, LLC
 3   1350 E. McKellips Road, Suite 1
     Mesa, AZ 85203
 4
     Tel: (480) 840-1775
 5   Fax: (480) 656-0812
     e-mail: lisarwitt@gmail.com
 6
     Attorney for Defendant
 7

 8
                      IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE DISTRICT OF ARIZONA
10

11   United States of America,              Case No. 2:18-cr-00539-DGC
                                           _________________
12             Plaintiff,
                                                EMERGENCY MOTION FOR
13   vs.
                                                BAIL PENDING APPEAL
14   Aaron Anthony Ordonez,
                                                (Oral Argument Requested)
15               Defendant.
                                                (Honorable David G. Campbell)
16

17

18
           Defendant Aaron Anthony Ordonez, by and through undersigned counsel,
19
     hereby submits his Emergency motion for Bail Pending Appeal based on the
20

21   following Memorandum of Points and Authorities.

22                                      Respectfully submitted,
23
     Dated: March 25, 2020              /s/ Lise Witt (#013118)
24                                      Lise Witt
                                        Attorney for Defendant
25




                                          -1-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 2 of 12



 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I. FACTS
 3
           Defendant Aaron Anthony Ordonez (“Aaron”) was found guilty on five
 4

 5   counts of distributing child pornography and one count of possession of child
 6
     pornography. He was sentenced to 14 years in prison on February 10, 2020. His
 7
     case is currently pending on appeal.
 8

 9
           Two exigent circumstances caused Appellate Counsel to deem this an

10   emergency motion. The first is the coronavirus pandemic declared by WHO on
11
     March 11, 2020. The second is that she just learned yesterday that Aaron was a
12
     patient at B-Healthy Clinic in Phoenix where he was about to undergo testing to see
13

14   if he had lupus or multiple sclerosis (MS). He never completed the testing because

15   he was arrested in August 2019.
16
     II. LAW AND ARGUMENT
17
           A. Standard for Bail Pending Appeal
18

19         Rules 9(a) and (c) of the Federal Rules of Appellate Procedure govern

20   motions for release after conviction pending appeal. Pursuant to Rule 9(c), the
21
     applicable statute is 18 U.S.C.A. § 3143(b)(1) which states in pertinent part:
22
           “Release or detention pending appeal by the defendant.--(1)
23
           Except as provided in paragraph (2), the judicial officer shall order
24         that a person who has been found guilty of an offense and sentenced
           to a term of imprisonment, and who has filed an appeal or a petition
25
           for a writ of certiorari, be detained, unless the judicial officer finds--




                                              -2-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 3 of 12



 1           (A) by clear and convincing evidence that the person is not likely to
 2
             flee or pose a danger to the safety of any other person or the
             community if released under section 3142(b) or (c) of this title; and
 3           (B) that the appeal is not for the purpose of delay and raises a
             substantial question of law or fact likely to result in--
 4
             (i) reversal, (ii) an order for a new trial”
 5
             Aaron does not have to show that his appellate issues are likely to result in
 6

 7   reversal or an order for a new trial. Instead,” “substantial” defines the level of merit

 8   required in the question presented and ‘likely to result in reversal or an order for a
 9
     new trial’ defines the type of question that must be presented.” See United States v.
10
     Handy, 761 F.2d 1279, 1280 (9th Cir. 1985). The Ninth Circuit clarified Handy in
11

12   2003:
13           “. . . In Handy we held that an issue is substantial if it is ‘fairly
14           debatable’ or ‘fairly doubtful,’ that is, ‘of more substance than would
             be necessary to a finding that it was not frivolous. (citation omitted)
15           The second part of the requirement—that the question be likely to
             result in reversal, a new trial, a non-prison sentence, or a sentence
16
             reduced to less than the time that would be served by the end of the
17           appeal process—concerns only the type of question that meets the
             requirement; it does not involve assessing the likelihood that a
18
             reversal will occur in the particular case.” See United States v.
19           Garcia, 340 F.3d 1013, 1021 n.5 (9th Cir. 2003).

20   Handy and Garcia do not require that Aaron show that his claims will be
21
     successful; they require that he show that his appeal presents non-frivolous issues
22
     that would result in reversal or an order for a new trial if he is ultimately successful.
23

24           Garcia also provides guidance concerning the wide range of factors that this
25
     Honorable Court may consider in determining whether there are exceptional




                                                -3-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 4 of 12



 1   reasons why incarceration is inappropriate. These include: whether defendant led
 2
     an exemplary life prior to his offense and would likely continue to contribute to
 3
     society significantly if allowed to remain free on bail; the length of the prison term;
 4

 5   any factors that would render prison unusually harsh for a particular defendant; the
 6
     nature of the defendant’s arguments on appeal; and any factors that would render
 7
     the defendant’s flight or danger to the community exceptionally unlikely. See Id. at
 8

 9
     1019-20.

10         Aaron satisfies these standards.
11
           B. Aaron’s appeal raises non-frivolous questions that would likely result
12
     in a reversal or new trial.
13

14         The Ninth Circuit will consider an ineffective assistance of counsel claim on

15   direct appeal only “where the record is sufficiently developed to permit review and
16
     determination of the issue, or the legal representation is so inadequate that it
17
     obviously denies a defendant his Sixth Amendment right to counsel.” See United
18

19   States v. Singh, 924 F.3d 1030 (9th Cir. 2019).

20         Aaron lived in his mother Renee’s (“Renee”) home with her and her then-
21
     boyfriend Jacob Gomez (“Gomez”). The Government found the child porn images
22
     on his personal desktop computer which was not password-protected and sat in an
23

24   open basement area easily accessible to Gomez. Gomez suspiciously destroyed his
25
     cell phone when he learned that Aaron had been arrested on these charges. He had




                                               -4-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 5 of 12



 1   been asked to leave a family friend’s party based on his creepy behavior around
 2
     their young daughter. Renee’s hairdresser forbade him from coming over to her
 3
     house ever again because he insisted on seeing her young daughter asleep in bed
 4

 5   and kissed her. Gomez was not employed and frequently hung out around the
 6
     house. Aaron and his family wanted his trial counsel, Herschel Ber (“Ber”), to
 7
     present a defense that Gomez was the person who actually downloaded the child
 8

 9
     porn images. Ber failed to investigate Gomez as a possible suspect and failed to

10   call him as a witness at trial.
11
            Aaron was not home most evenings since he wanted to hide his “huffing” and
12
     drinking from Renee. Ber failed to gather cell phone tower location data from T-
13

14   Mobile which would have shown that Aaron and his cell phone were not home to

15   download child porn on Aaron’s computer on the dates of violation.
16
            At the probation revocation hearing in August 2019, Ber failed to effectively
17
     question FBI agent Daniels regarding numerous inconsistencies and errors in his
18

19   affidavit for search warrant and testimony. He also did an abysmal job during his

20   direct examination of Aaron’s witnesses at the trial causing them to become
21
     confused and negatively impacting their credibility before the jury. Finally, he
22
     failed to use the digital forensics analysis prepared by Loehrs Forensics. Ber’s
23

24   representation was so egregious that he caused an innocent man to be wrongly
25




                                             -5-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 6 of 12



 1   convicted of distribution and possession of child porn.         In conclusion, Ber’s
 2
     ineffective assistance of counsel is a nonfrivolous appellate issue.
 3
           Law enforcement continued to pressure and question Aaron after he was
 4

 5   arrested and had requested an attorney. They put him on suicide watch and held
 6
     him naked for a week in a room while continuing to ignore his requests for an
 7
     attorney.   He was under duress and led to believe that Renee was mortally
 8

 9
     wounded. These facts are nonfrivolous appellate issues of voluntariness of Aaron’s

10   statements, Miranda violations, and law enforcement misconduct.
11
           Aaron was ordered to pay restitution totaling $15,000.00 to three “victims” of
12
     his offenses as part of his sentence on February 10, 2020. The U.S. Supreme Court
13

14   held that the Government or the victim must prove a proximate causal link between

15   the offense and the victim’s costs and that the court could order restitution in an
16
     amount that represents the defendant’s relative role in the larger process that caused
17
     harm to the victim in Paroline v. United States, 572 U.S. 434 (2014). Appellate
18

19   Counsel’s FastCase search revealed that Aaron’s appellate issue of whether the

20   restitution was appropriate pursuant to Paroline would be an issue of first
21
     impression in the 9th Circuit. In conclusion, Aaron’s appellate issue concerning the
22
     appropriateness of the restitution is nonfrivolous.
23

24         C. Aaron’s release would not endanger the community nor does he
25
     present a risk of non-appearance.




                                               -6-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 7 of 12



 1

 2
           Aaron was on pretrial release for over six months from February 1, 2019,

 3   until he was arrested on August 9, 2019. During that time, he worked for Culver’s
 4
     Restaurant in Phoenix but lost that job when he was arrested. See PSR, p. 11.
 5
     Aaron did not commit any new offenses or do anything else to endanger the
 6

 7   community. He also made no attempts to flee the state or country. He has shown

 8   this Honorable Court that he is not a danger to the community or a flight risk if he
 9
     was released pending appeal.
10
           On August 9, 2019, FBI agents searched his mother’s home for computers
11

12   and other electronic devices pursuant to a sealed search warrant. They found a
13   smart phone and Amazon tablet with wi-fi in his bedroom when he did not have
14
     permission to possess electronic devices. This Honorable Court revoked Aaron’s
15

16
     pretrial release. The revocation had nothing to do with Aaron endangering the

17   community or attempting to flee.
18
           Aaron was assessed by Richard Samuels, Ph.D., who authored a Confidential
19
     Psychosexual Risk Assessment which was completed on February 3, 2020. Dr.
20

21
     Samuels concluded:

22         “Thus, it is in this examiner’s professional opinion that, within all
           reasonable psychological probability, Aaron Anthony Ordonez has a
23
           low risk to reoffend his Category B sexual crime involving the
24         downloading of child pornography as described above for the
           following reasons:
25




                                             -7-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 8 of 12



 1         x He has no prior sexual offenses, no criminal history, while his only
 2         sex offense is a Category B or nonviolent sex offense.
           x Child pornography-only offenders have a very low probability of
 3         engaging in future hands-on offenses. He does not appear to possess a
 4
           significant amount of antisocial or sadistic traits based on the MCMI-
           III test data.
 5         x He has no arrests for violent behavior.
 6
           x His actuarial scores predict a low risk to reoffend and his Hare
           PCL-R is negative for psychopathy.
 7         x Cognitive Distortions, commonly seen in sex offenders, are not
           indicated on the MSI-II results.” See Psychosexual Risk Assessment,
 8
           p. 19.
 9
     Dr. Samuel’s assessment provides further proof that Aaron will not endanger the
10

11   community if he was released pending appeal.

12         Aaron is welcome to live with Renee if this Honorable Court orders a
13
     reasonable bail amount that his family can pay and he is released to home detention.
14
           D.    Aaron has demonstrated exceptional reasons that his continued
15

16   incarceration is not appropriate.
17         According to his PSR, he is a U.S. citizen. See PSR, p. 3. He “huffed”
18
     compressed air canisters and drank alcohol daily during the relevant time period to
19

20
     try to end his life. See PSR, p. 5. He no longer “huffs” and last drank alcohol in

21   April 2018. See Id., p.p. 10-11. His Southwest Behavioral Health Assessment on
22
     February 15, 2019 noted that he first experienced suicidal ideation after his
23
     discharge from the Navy in 2010 and after his arrest on the instant offenses. See Id.
24

25
     at p. 10.   He was previously diagnosed with PTSD, bipolar depression, and




                                              -8-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 9 of 12



 1   depression.   See Id.   He participated and engaged in treatment at Southwest
 2
     Behavioral. See Id. He told the PSR writer:
 3
           “56. The defendant related he is in a “better place” now, is more
 4
           positive, and has goals. He indicated he does not currently experience
 5         suicidal ideation and is not in need of mental health treatment.” See
           Id.
 6

 7         Aaron had no juvenile adjudications and no adult criminal convictions. See

 8   Id, p. 8. His ability to work is impacted because he injured his back shortly after
 9
     enlisting in the U.S. Navy in 2010. See Id.,p. 9. Specifically, he has compressed
10
     discs, bulging discs, and pinched nerves at the base of his neck and in his lower and
11

12   upper back. See Id. His back injury caused degeneration of strength and sensations
13   in his hands. See Id. He has worked since age 20. See Id. at p.p. 11-12.
14
           WHO declared coronavirus a pandemic on March 11, 2020. Governor Doug
15

16
     Ducey declared a state emergency the same day and President Donald Trump

17   declared a national emergency on March 13, 2020. On March 24, 2020, Ryan
18
     Lucas of npr.org reported that three inmates and three staff members at federal
19
     correctional facilities have tested positive according to the Federal Bureau of
20

21
     Prisons which is attached as Exhibit 1.        Coronavirus is already in the federal

22   prisons. Preventative measures such as self-quarantine and social distancing are
23
     meaningless concepts that are impossible to implement in federal prisons. Federal
24
     prisoners are sitting ducks for coronavirus to sweep through and infect everyone.
25




                                              -9-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 10 of 12



 1         The CDC has stated that people with autoimmune diseases are at risk of
 2
     developing severe complications or even dying if they contract coronavirus.
 3
     Attached Exhibit 2 is two pages from mayoclinic.org on Lupus and MS. The first
 4

 5   page states:
 6
           “Lupus is a systemic autoimmune disease that occurs when your
 7         body’s immune system attacks your own tissues and organs.
           Inflammation caused by lupus can affect many different body
 8         systems—including your joints, skin, kidneys, blood cells, brain, heart
 9
           and lungs.”

10   The second page states:
11
           “In MS, the immune system attacks the protective sheath (myelin) that
12         covers nerve fibers and causes communication problems between your
           brain and the rest of your body. Eventually, the disease can cause
13         permanent damage or deterioration of the nerves.”
14
           Aaron’s health care provider was concerned enough that he might have lupus
15

16
     or MS to order testing yet testing was never done due to his August 2019 arrest. He

17   may have undiagnosed lupus or MS and therefore be considered a vulnerable
18
     person according to the CDC because of his compromised immune system. In other
19
     words, he may be at an increased risk of having severe complications like lung
20

21
     damage, kidney damage, or even death if he contracts coronavirus.

22   III. CONCLUSION
23
           Aaron satisfies the standard for bail pending appeal under 18 U.S.C. § 3143
24
     and should be released. He has established that his appeal presents substantial,
25

     nonfrivolous questions that would result in reversal or an order for a new trial. He


                                             -10-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 11 of 12



 1   has established that his release does not pose a danger to the community, that he is
 2
     not a flight risk, and that exceptional circumstances support his release.
 3
           For the foregoing reasons, Appellate Counsel requests that this Honorable
 4

 5   Court issue an order releasing Aaron on a reasonable bond and home detention to
 6
     Renee’s home.
 7
                                                     Respectfully submitted,
 8

 9
                                                     LISE WITT

10   Dated: March 25, 2020                   By: /s/ Lise Witt
                                                   Lise Witt
11
                                                   Attorney for Defendant Ordonez
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -11-
     Case 2:18-cr-00539-DGC Document 144 Filed 03/25/20 Page 12 of 12



 1                               CERTIFICATE OF SERVICE
 2
           I hereby certify that on March 25, 2020, I electronically transmitted the
 3
     attached document to the Clerk’s Office using the CM/ECF System and a copy was
 4

 5   emailed and mailed to the following:
 6
           Gayle L. Helart
 7
           U.S. Attorney’s Office
 8         2 Renaissance Square
           40 N. Central Ave., Ste. 1800
 9
           Phoenix, AZ 85004-4408
10         gayle.helart@usdoj.gov

11         Brett Allen Day
12
           U.S. Attorney’s Office
           2 Renaissance Square
13         40 N. Central Ave., Ste. 1800
           Phoenix, AZ 85004-4408
14
           Brett.day@usdoj.gov
15

16
                                                     BY: /s/ Lise Witt (#013118)
17
                                                             Lise Witt
18

19

20

21

22

23

24

25




                                            -12-
